          Case 2:13-cr-00082-KJM Document 238 Filed 07/15/21 Page 1 of 4


 1   MARK REICHEL, State Bar #155034
     455 CAPITOL MALL, 8th FLOOR, Suite 802
 2   Sacramento, California 95814
     Telephone: (916) 498-9258
 3   FAX:        (888)505-9331
 4   mark@reichellaw.com
     www.reichellaw.com
 5
     Attorney for Defendant
 6   MATTHEW KEYS
 7
 8                  IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,          ) Case No. CR-S-13-82 KJM
                                        )
12                  Plaintiff,          ) SENTENCING MEMORANDUM
                                        )
13       v.                             ) DATE: July 19, 2021
                                        ) TIME: 9:00 a.m.
14                                      ) Judge: Hon. KIMBERLY J.
                                        )       MUELLER
15   MATTHEW KEYS                       )
                                        )
16                Defendant.
     __________________________
17
                          SENTENCING MEMORANDUM
18
         Matthew seeks a sentence of no further incarceration,
19
     nor any term of supervised probation for the reasons set
20
     forth hereafter.
21
         LEGAL AUTHORITY. As is widely known, virtually anything
22
     at all, post Booker, is a valid issue for the court to
23
     consider when imposing a sentence. The Sentencing Reform Act,
24
     18 U.S.C. §3551 et seq., imposes an “overarching instruction”
25
     that district courts must select a sentence “sufficient but
26
     not greater than necessary” to achieve the sentencing goals
27
28   SENT MEMO
          Case 2:13-cr-00082-KJM Document 238 Filed 07/15/21 Page 2 of 4


 1   in section 3553(a)(2). Kimbrough v. United States, 128 S. Ct.
 2   558, 570 (2007). The factors set forth in 3553 comprise “a
 3   tapestry of factors, through which runs an overarching
 4   principle,” the court’s duty “construct a sentence that is
 5   minimally sufficient to achieve the broad goals of
 6   sentencing.”    United States v. Rodriguez, 527 F.3d 221, 228
 7   (1st Cir. 2008).
 8       Section 3553(a)(1) begins with the “broad command” to
 9   consider the nature and circumstances of the offense and the
10   history and characteristics of the defendant.                 The statute
11   also requires judges to consider the types of sentences
12   available by statute, section 3553(a)(3), including
13   “sentences other than imprisonment,” such as probation. See
14   Gall, id., and at 595-596 and n.4, 602 (probationary sentence
15   reflected consideration of types of sentence available, and
16   discussing probation as substantial restriction on freedom
17   based on conditions of supervision). (Emphasis added).
18       The Supreme Court envisions that a district court will
19   always consider arguments that the Guideline sentence should
20   not apply because the guideline itself fails properly to
21   reflect Section 3553(a) considerations, reflects an unsound
22   judgment, does not treat defendant characteristics in the
23   proper way, or that a different sentence is appropriate
24   regardless. Rita, at 2468.          Along with this, the Court places
25   nothing off-limits for district courts. All the Guidelines
26   are advisory and a judge may determine that any within
27   Guidelines sentence is “greater than necessary” to serve the
28   objectives of sentencing.         Kimbrough , at 564.          District

     SENT MEMO                              2
          Case 2:13-cr-00082-KJM Document 238 Filed 07/15/21 Page 3 of 4


 1   courts may not simply defer to policies of the Commission.
 2   Rita, at 2468.
 3       RELEVANT FACTORS. Here, Matthew points out the following
 4   very essential and relevant factors:
 5       * Good programming on supervised probation. Since the
 6   petition was filed, April 2020, Matthew has for all purposes
 7   been on a version of “house arrest.”             Because of COVID 19
 8   lock down, and the fact that his probation was extended (he
 9   was set to expire April 2020), Matthew has now been working
10   for himself and on continued supervision for an additional 15
11   months. He has not been free to travel, and is monitored by
12   his probation officer. He has thus been on supervised
13   probation now since February 2018, a period of 37 months.
14       Since March of 2020 probation has allowed unmonitored
15   access to a computer at his home and an iPod Touch (which is
16   exactly like an iPhone).
17       * Beneficial contribution to the community by Matthew.
18   Matthew started a business by himself, and for himself, in
19   February 2020. His work as a journalist betters the life for
20   everyone in the community where he resides, as his “scoops”
21   and publishing efforts have kept his community very informed
22   with not just breaking news but also in depth evaluation of
23   issues that are often overlooked by larger media assets.
24       His letter, attached hereto, explains these issues well.
25       *There was no evidence of any monetary loss. Before,
26   during and now after the evidentiary hearing there has been
27   no proof of any actual monetary loss to Comstock’s. Their
28   videos were available on their face book page as well as

     SENT MEMO                              3
          Case 2:13-cr-00082-KJM Document 238 Filed 07/15/21 Page 4 of 4


 1   their website. The youtube videos were not lost for good.
 2   They were posted/hosted on other platforms as well.
 3       The sentence requested by Matthew is clearly
 4   “sufficient but not greater than necessary” to achieve the
 5   sentencing goals in section 3553(a)(2), as required by the
 6   teachings of our Supreme Court. Anything more would not
 7   fulfill any of the interests served by incarceration, and
 8   would be in excess of what is required under a standard of
 9   “reasonableness” in this instance.
10       Dated: July 15, 2021
11                                    Respectfully submitted,
12                                    Mark Reichel
13                                    MARK REICHEL
                                      ATTORNEY FOR DEFENDANT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     SENT MEMO                              4
